Name: Council Directive 94/28/EC of 23 June 1994 laying down the principles relating to the zootechnical and genealogical conditions applicable to imports from third countries of animals, their semen, ova and embryos, and amending Directive 77/504/EEC on pure-bred breeding animals of the bovine species
 Type: Directive
 Subject Matter: cooperation policy;  tariff policy;  agricultural activity;  means of agricultural production;  trade;  agricultural policy
 Date Published: 1994-07-12

 Avis juridique important|31994L0028Council Directive 94/28/EC of 23 June 1994 laying down the principles relating to the zootechnical and genealogical conditions applicable to imports from third countries of animals, their semen, ova and embryos, and amending Directive 77/504/EEC on pure-bred breeding animals of the bovine species Official Journal L 178 , 12/07/1994 P. 0066 - 0068 Finnish special edition: Chapter 3 Volume 59 P. 0031 Swedish special edition: Chapter 3 Volume 59 P. 0031 COUNCIL DIRECTIVE 94/28/EC of 23 June 1994 laying down the principles relating to the zootechnical and genealogical conditions applicable to imports from third countries of animals, their semen, ova and embryos, and amending Directive 77/504/EEC on pure-bred breeding animals of the bovine speciesTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the rearing of pure-bred animals is generally part of normal farming activities; whereas they constitute a source of income for a proportion of the farming population; Whereas pure-bred animals, as live animals, are included in the list in Annex II to the Treaty; Whereas rules harmonized at Community level rating to the zootechnical and genealogical conditions governing intra-Community trade or the marketing of all animals, particularly the bovine, porcine, ovine and caprine species and equidae, have been drawn up; Whereas, in this context, the Council has adopted Directive 77/504/EEC of 25 July 1977 on pure-bred breeding animals of the bovine species (4), Directive 88/661/EEC of 19 December 1988 on the zootechnical standards applicable to breeding animals of the porcine species (5), Directive 89/361/EEC of 30 May 1989 concerning pure-bred sheep and goats (6), Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (7) and Directive 91/174/EEC of 25 March 1991 laying down zootechnical and pedigree requirements for the marketing of pure-bred animals (8); Whereas, in order especially to ensure rational development of the rearing of pure-bred livestock and thus increase productivity in this sector, principles should be laid down at Community level relating to the zootechnical and genealogical conditions applicable to the importation of these animals, their semen, ova and embryos from third countries; Whereas provision should be made for Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (9) and Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries (10) to apply to the animals and products referred to in this Directive; Whereas the Commission should be entrusted with the responsibility of adopting implementing measures in certain fields of a technical nature, HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive lays down the principles relating to the zootechnical and genealogical conditions applicable to imports from third countries of animals, semen, ova and embryos which are covered by Directives 77/504/EEC, 88/661/EEC, 89/361/EEC, 90/427/EEC and 91/174/EEC and by the Community decisions implementing these Directives. 2. This Directive shall apply without prejudice to the Community animal health rules applicable to imports from third countries of animals, their semen, ova and embryos as referred to in paragraph 1. 3. This Directive shall not affect: - the application of the rules on certain substances having a hormonal or thyrostatic action or on beta-agonists in stockfarming, - imports of animals, semen, ova and embryos referred to in paragraph 1 and intended for technical or scientific experiments carried out under the control of competent authorities. 4. Imports of animals, including those not covered by paragraph 1, referred to in paragraph 1, of ova and embryos may not be prohibited, restricted or prevented by zootechnical or genealogical reasons other than those resulting from this Directive. However, as concerns the import of semen from animals not referred to in paragraph 1 the national zootechnical and genealogical rules shall apply pending the adoption of Community rules. Article 2 1. For the purposes of this Directive, 'authorities' means any organization, stockrearing organization, breeders' association, private undertaking or official service which is recognized in respect of the species and/or breed concerned, for the purpose of keeping a herd book or register in accordance with the relevant provisions of Directives 77/504/EEC, 88/661/EEC, 89/361/EEC, 90/427/EEC and 91/174/EEC. 2. Furthermore, (a) the definitions in Article 1 of Directives 77/504/EEC, 88/661/EEC and 91/174/EEC and in Article 2 of Directives 89/361/EEC and 90/427/EEC shall be respectively applicable as required; (b) for the purposes of applying the combined nomenclature (11), pure-bred horses for breeding shall mean registered horses, with the exception of geldings. Article 3 1. A list of authorities in respect of the species and/or race concerned which are approved for the purposes of this Directive shall be drawn up, in accordance with the procedure laid down in Article 12, in respect of the animals and products referred to in Article 1 (1) and for each third country. 2. In order to appear on the list provided for in paragraph 1, the third country authority must: (a) appear on a list drawn up by the competent authorities of the third country and communicated to the Commission and to the Member States; (b) comply, in the case of each species and/or each breed, with the relevant requirements laid down by Community legislation for authorities approved in the Community and in particular: - the provisions applicable to entry and registration in herd books or registers, - the provisions applicable to the acceptance of animals for breeding purposes, - the provisions applicable to the use of semen, ova and embryos of animals, - the methods used to check performance and assess the genetic value of animals; (c) be surprised by an official inspection service of the third country, (d) undertake to enter or register in their herd books or registers the animals, semen, ova and embryos and the animals resulting therefrom as referred to in Article 1 (1) which originate in an authority in respect of the species and/or race concerned and recognized under Community legislation. 3. The list referred to in paragraph 1 may be amended by the procedure laid down in Article 12. 4. The implementing rules resulting from this Article, and in particular from paragraph 2 (d), should the occasion arise, shall be adopted by the procedure laid down in Article 12. Article 4 To be imported, animals referred to in Article 1 must: - be entered or registered in a herd book or register kept by an authority named on a list as referred to in Article 3 (1), - be accompanied by a pedigree and zootechnical certificate to be drawn up in accordance with the procedure laid down in Article 12, - be accompanied by evidence that they are going to be entered or registered in a Community herd book or register in accordance with detailed rules to be established under the procedure laid down in Article 12. Article 5 To be imported, semen as referred to in Article 1 must: - come from an animal which is entered or registered in a herd book or register kept by an authority shown on one of the lists referred to in Article 3 (1); - come from an animal which has undergone the performance checks and genetic value assessment to be determined in accordance with the procedure laid down in Article 12 on the basis of the principles provided for in this respect by Community rules; - be accompanied by a pedigree and zootechnical certificate to be drawn up in accordance with the procedure laid down in Article 12. Article 6 To be imported, ova of the animals referred to in Article 1 must: - come from an animal which is entered or registered in a herd book or register kept by an authority shown on one of the lists referred to in Article 3 (1); - be accompanied by a pedigree and zootechnical certificate to be drawn up in accordance with the procedure laid down in Article 12. Article 7 To be imported, the embryos referred to in Article 1 must: - come from an animal which is entered or registered in a herd book or register kept by an authority shown on one of the lists referred to in Article 3 (1); - be accompanied by a pedigree and zootechnical certificate to be drawn up in accordance with the procedure laid down in Article 12. Article 8 At the request of a Member State, accompanied by the necessary justifications or on its own initiative, the Commission may, according to the procedure in Article 12, lay down additional zootechnical and genealogical requirements for the import, from third countries, of certain animals, semen, ova and embryos to take account of the specific situation of such third countries. Article 9 1. Directive 91/496/EEC shall be applicable in respect of animals as referred to in Article 1 (1). 2. Directive 90/675/EEC of 10 December 1990 shall be applicable in respect of semen, ova and embryos as referred to in Article 1 (1). 3. Specific detailed implementing rules for the purposes of the zootechnical checks resulting from this Article shall be adopted, as and when required, in accordance with the procedure laid down in Article 12. Article 10 With a view to allowing the lists referred to in Article 3 (1) and the conditions provided for in Articles 4, 5, 6 and 7 to be drawn up, on-the-spot checks shall be carried out by experts from the Commission and the Member States. The experts from the Member States responsible for these inspections shall be designated by the Commission on a proposal from the Member States. These inspections shall be carried out on behalf of the Community, which shall meet the costs involved. The frequency of, and arrangements for, these inspections shall be determined in accordance with the procedure laid down in Article 12. Article 11 Directive 77/504/EEC is hereby amended as follows: - in Article 2, second indent, Article 3, second paragraph, and in Article 5, the term 'embryos' shall be replaced by 'ova and embryos'. Article 12 Where the procedure laid down in this Article is to be used, the Standing Committee on Zootechnics set up by Decision 77/505/EEC (12) shall act in accordance with the rules set out in Article 11 of Directive 88/661/EEC. Article 13 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive on 1 July 1995. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field governed by this Directive. 3. Pending implementation of the provisions referred to in this Directive, the relevant national rules shall apply in compliance with the general provisions of the Treaty. Article 14 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 15 This Directive is addressed to the Member States. Done at Luxembourg, 23 June 1994. For the Council The President G. MORAITIS (1) OJ No C 306, 11. 11. 1993, p. 11. (2) OJ No C 20, 24. 1. 1994, p. 518. (3) OJ No C 127, 7. 5. 1994, p. 7. (4) OJ No L 206, 12. 8. 1977, p. 8. Directive as last amended by Directive 91/174/EEC. (OJ No L 85, 5. 4. 1991, p. 37). (5) OJ No L 382, 31. 12. 1988, p. 36. (6) OJ No L 153. 6. 6. 1989, p. 30. (7) OJ No L 224, 18. 8. 1990, p. 55. (8) OJ No L 85, 5. 4. 1991, p. 37. (9) OJ No L 373, 31. 12. 1990, p. 1. Directive as last amended by Regulation (EEC) No 1601/92 (OJ No L 173, 27. 6. 1992, p. 13). (10) OJ No L 268, 24. 9. 1991, p. 56. Directive as last amended by Decision 92/438/EEC (OJ No L 243, 25. 8. 1992, p. 27). (11) Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff as last amended by Regulation (EEC) No 3080/93 (OJ No L 277, 10. 11. 1993). (12) OJ NO L 206, 12. 8. 1977, p. 11.